Citation Nr: 1131120	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-39 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a rating in excess of 20 percent for bilateral hearing loss.

The Veteran filed a timely notice of disagreement with respect to that rating decision.  In a subsequent July 2009 rating decision, the RO granted a 30 percent rating for bilateral hearing loss, effective April 30, 2009, the date of the Veteran's claim.  The Veteran then filed a timely substantive appeal.

A Travel Board hearing was held in June 2011 with the Veteran in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Examination

At his personal hearing, the Veteran related that his hearing has deteriorated since he was last examined in June 2009. As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Misfiled Documents

A review of the claims file indicates that another veteran's VA treatment records and November 2009 VA examination report were associated with this Veteran's claims file at some point after the substantive appeal was filed.  The examination was a VA audiological examination, and the treatment records included some references to the use of hearing aids.  It appears that the RO issued a supplemental statement of the case (SSOC) in April 2011 based on the findings recorded in these misfiled records.  Fortunately, this did not result in any change to the Veteran's assigned rating, therefore there was no prejudice or undue benefit resulting from the error.

The Board takes seriously the requirements of the Privacy Act, 5 U.S.C. § 552a, and the responsibility of VA to protect the personal information of all veterans and their dependents.  Therefore, the misfiled documents in this case have been removed from the Veteran's claims file for association with the appropriate Veteran's claims folder.  In adjudicating the Veteran's claim on remand, both the AMC/RO and the VA examiner assigned to examine the Veteran should disregard previous references to a November 2009 VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  The claims file should be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner is instructed to disregard any references or findings related to a November 2009 VA examination.  All indicated tests should be accomplished.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The examiner should also obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

2.  Following completion of the foregoing and any other indicated development, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiners have responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  Thereafter, the AMC/RO should readjudicate the issue on appeal in light of all pertinent evidence and legal authority.  Previous references to a November 2009 VA audiological examination should be disregarded.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



